Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
       
        Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 12, the present invention from the present application discloses a device management process and apparatus in which “the mediation apparatus performs: receiving related information about the first device from the first device; 20determining whether the first device is registered on the management apparatus as the direct management target or the indirect management target, based on the received related information; and in a case it is determined that the first device is not registered as either the direct management target or the indirect management target, transmitting a registration request 25to the management apparatus, the registration request requesting the management apparatus to register the first device as the indirect management target” which is allowable in combination with the other claimed limitations.
the management apparatus to perform: storing registered information, the registered information indicating devices of the direct management target and the indirect management target registered on the management apparatus; receiving the registration request transmitted from the mediation apparatus; determining whether the first device is registered as the direct management target or the indirect management target, based on the device specifying information included in the received registration request and the stored registered information; and in a case it is determined that the first device is not registered as either the direct management target or the indirect management target, registering the first device as the indirect management target” which is allowable in combination with the other claimed limitations.
The closest prior art such as Kimura et al. (US P. No. 2018/0077009) and Hirasawa et al. (2018/0343365), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

	Hirasawa et al. (2018/0343365) discloses the printing system may be configured such that the printing apparatus stores in itself a piece of management information indicating which one of the plurality of management apparatuses is the second management apparatus, and, when the image processing apparatus makes the request to the first management apparatus, the first management apparatus, having received the request, specifies the second management apparatus based on the piece of management information, and transfers the request to the specified second management apparatus. This configuration enables the first management apparatus to properly specify the second management apparatus on the basis of the piece of management information stored in the printing apparatus.
	Sakemi (US P. No. 2018/0247048) discloses a request for determining whether to allow the additional registration of the authentication information received from the authentication apparatus, determine whether the additional registration of the received authentication information of the user is allowed based on the number of authentication information of the user 
Okuno (US P. No. 2014/0222896) discloses the selected communication and information processing apparatus 10-A2 sends the management apparatus 20 a request to register a virtual IP address in the WAN 2 of the received user program 213 in the DNS server 21. The virtual IP address is an address used by the client 40 as a destination address. Upon receipt of the request for registration in the DNS server 21 from the communication and information processing apparatus 10-A2, the management apparatus 20 sends the DNS server 21 a request for DNS registration of the virtual IP address. 
Takeda et al. (US P. No. 2019/0166642) discloses a processor that determines the location registration in the first or second management apparatus is necessary and that performs the location registration in accordance with the determination.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Aug. 27, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672